DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, with claims 1, 8-10, 18, and 20 currently amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 10-11, 13, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US PG-Pub No.: 2012/0267611 A1, hereinafter, “Chung”).
Regarding claim 1, Chung discloses a display device (see Chung, FIG. 10) comprising:
a substrate (4, FIG. 10);
a first display area (middle portion of the whole device in FIG. 2, FIG. 10 only shows one subpixel) in which a plurality of main sub-pixels (FIG. 9A) are on the substrate (4); and
a second display area (outside portion of the whole device in FIG. 2) in which a basic unit (a plurality of pixels as in FIG. 10) is arranged, the basic unit comprising an auxiliary light-emitting area (EA, FIG. 10), in which a plurality of auxiliary sub-pixels (FIG. 10) are on the substrate (4), and a transmission portion (TA, FIG. 10),
wherein each of the plurality of auxiliary sub-pixels (FIG. 10) comprises a pixel electrode (221, ¶ [0055]) on the substrate (4), an intermediate layer (223, ¶ [0065]) on the pixel electrode (221), and an opposite electrode (222, ¶ [0063]) on the intermediate layer (223), and
wherein the intermediate layers (223) of auxiliary sub-pixels for emitting light of a same color (red) from among the plurality of auxiliary sub-pixels (red/green/blue, FIG. 9A) are connected to each other (multiple Pr along Pr direction, FIGs. 9A and 10) and disconnected from the intermediate layers (223) of auxiliary sub-pixels for emitting light of a different color from among the plurality of auxiliary sub-pixels (223 includes an EML, and it is inherent that EML for different color are different, therefore, they can not share the same 223).

Regarding claim 2, Chung discloses the display device of claim 1, wherein the plurality of auxiliary sub-pixels are arranged in a stripe structure (FIG. 9A).

Regarding claim 5, Chung discloses the display device of claim 1, wherein the opposite electrode (222) is integrally provided in the plurality of main sub-pixels in the first display area and the plurality of auxiliary sub-pixels in the second display area and includes an opening corresponding to the transmission portion (TA, FIG. 10).

Regarding claim 6, Chung discloses the display device of claim 1, wherein the plurality of auxiliary sub-pixels comprise: a first auxiliary sub-pixel (Pr) to emit light of a first color (red, FIG. 9A); and a plurality of second auxiliary sub-pixels (Pg) to emit light of a second color (green, FIG. 9A), wherein a distance between the first auxiliary sub-pixel and each of the second auxiliary sub-pixels is different from a distance between second auxiliary sub-pixels adjacent to each other from among the plurality of second auxiliary sub-pixels (RGB setting R to G is different from G to G FIG. 9A).

Regarding claim 7, Chung discloses the display device of claim 1, wherein the intermediate layer (223) comprises at least one of an organic functional layer or an emission layer (¶ [0065]).

Regarding claim 8, Chung discloses the display device of claim 7, wherein the emission layers of the intermediate layers (223) of the auxiliary sub-pixels to emit light of the same color (red) from among the plurality of auxiliary sub-pixels are connected to each other (FIG. 10).

Regarding claim 10, Chung discloses a display device (see Chung, FIG. 10) comprising:
a substrate (4, FIG. 10) on which a first display area (middle portion of the whole device in FIG. 2, FIG. 10 only shows one subpixel), in which main sub-pixels (FIG. 9A) are arranged, and a second display area (outside portion of the whole device in FIG. 2), which comprises an auxiliary light-emitting area (EA, FIG. 10) and a transmission portion (TA, FIG. 10), are arranged;
a first auxiliary sub-pixel (Pr, FIGs. 9A and 10) arranged in the auxiliary light-emitting area (EA), the first auxiliary sub-pixel (Pr) to emit light of a first color (red) and comprising a first auxiliary pixel electrode (221, ¶ [0055]) and a first auxiliary intermediate layer (223, ¶ [0065]);
a plurality of second auxiliary sub-pixels (Pg, FIGs. 9A and 10) spaced apart from each other in the auxiliary light-emitting area (EA) and to emit light of a second color (green), each of the second auxiliary sub-pixels (Pg) comprising a second auxiliary pixel electrode (221) and a second auxiliary intermediate layer (223); and
an opposite electrode (222, ¶ [0063]) integrally arranged in the auxiliary light-emitting area (EA, FIG. 10),
wherein at least two of the plurality of second auxiliary sub-pixels (Pg) share a same emission layer of the second auxiliary intermediate layer (223, multiple Pg along Pg direction in FIG. 9A).
Regarding claim 11, Chung discloses the display device of claim 10, further comprising a functional layer (223, FIG. 10) between the second auxiliary pixel electrode (221) and the opposite electrode (222), wherein the functional layer (223) corresponds to the transmission portion (TA, FIG. 10).

Regarding claim 13, Chung discloses the display device of claim 10, wherein the first display area and the second display area are sealed by an encapsulation substrate (2) facing the substrate (4, FIG. 10).

Regarding claim 16, Chung discloses the display device of claim 10, wherein a length direction of the first auxiliary sub-pixel (Pr) is parallel to a length direction of a second auxiliary sub-pixel of the plurality of second auxiliary sub-pixels (Pg, FIG.s 9A and 10).

Regarding claim 19, Chung discloses the display device of claim 10, further comprising a plurality of first auxiliary sub-pixels (Pr) comprising the first auxiliary sub-pixel, wherein at least two of the plurality of first auxiliary sub-pixels share the first auxiliary intermediate layer (223, FIGs. 9A and 10).

Regarding claim 20, Chung discloses a display device (see Chung, FIG. 10) comprising:
a substrate (4, FIG. 10) on which a first display area (middle portion of the whole device in FIG. 2, FIG. 10 only shows one subpixel), in which main sub-pixels (FIG. 9A) are arranged, and a second display area (outside portion of the whole device in FIG. 2), which comprises an auxiliary light-emitting area (EA, FIG. 10) and a transmission portion (TA, FIG. 10), are arranged; and
a plurality of auxiliary sub-pixels (FIG. 9A) arranged in the auxiliary light-emitting area (EA), each of the auxiliary sub-pixels comprising a pixel electrode (221, ¶ [0055]) and an intermediate layer (223, ¶ [0065]),
wherein the plurality of auxiliary sub-pixels (the plurality of Pr, FIG. 9A shows one pixel, but there are a plurality of pixels) comprise at least two auxiliary pixels to emit light of a same color (red, FIG. 9A),
wherein the intermediate layers (223) of at least two auxiliary sub-pixels for emitting light of the same color (red) from among the plurality of auxiliary sub-pixels are connected to each other (multiple Pr along Pr direction, FIGs. 9A and 10) and disconnected from the intermediate layers of auxiliary sub- pixels for emitting light of a different color from among the plurality of auxiliary sub- pixels (223 includes an EML, and it is inherent that EML for different color are different, therefore, they can not share the same 223), and
wherein the auxiliary sub-pixels comprising the intermediate layers (223) connected to each other emit at least one of blue light, green light, or red light (FIG. 9A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US PG-Pub No.: 2012/0267611 A1, hereinafter, “Chung”), as applied to claims 1 and 10 above, and further in view of Jin et al. (US PG-Pub No.: 2018/0350282 A1, hereinafter, “Jin”), prior art of record.
Regarding claim 3, Chung discloses the display device of claim 1.
Chung is silent regarding that the plurality of auxiliary sub-pixels are arranged in an RGBG Pentile matrix structure.
Jin, however, discloses a RGBG Pentile matrix structure (¶¶ [0007] and [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange Chung’s plurality of auxiliary sub-pixels in an RGBG Pentile matrix structure, as taught by Jin, in order to improve picture quality (¶ [0051]).

Regarding claim 9, Chung discloses the display device of claim 1, wherein the plurality of auxiliary sub-pixels comprise: a plurality of first auxiliary sub-pixels (Pr) to emit light of a first color (red, FIG. 9); and a plurality of second auxiliary sub-pixels (Pg) to emit light of a second color (green, FIG. 9).
Chung is silent regarding that at least two of the plurality of second auxiliary sub-pixels (Pg) are between first auxiliary sub-pixels (Pr) adjacent to each other from among the plurality of first auxiliary sub-pixels.
Jin, however, discloses a RGBG Pentile matrix structure (¶¶ [0007] and [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange Chung’s plurality of auxiliary sub-pixels in an RGBG Pentile matrix structure, as taught by Jin, in order to improve picture quality (¶ [0051]). Accordingly, at least two of the plurality of second auxiliary sub-pixels are between first auxiliary sub-pixels adjacent to each other from among the plurality of first auxiliary sub-pixels.

Regarding claim 17, Chung discloses the display device of claim 10.
Chung is silent regarding that at least one of the first or second auxiliary sub-pixels are arranged in an RGBG Pentile matrix structure.
Jin, however, discloses a RGBG Pentile matrix structure (¶¶ [0007] and [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange Chung’s plurality of auxiliary sub-pixels in an RGBG Pentile matrix structure, as taught by Jin, in order to improve picture quality (¶ [0051]). Accordingly, at least one of the first or second auxiliary sub-pixels are arranged in an RGBG Pentile matrix structure.

Regarding claim 18, Chung discloses the display device of claim 10.
Chung is silent regarding a plurality of first auxiliary sub-pixels comprising the first auxiliary sub-pixel, wherein the at least two of the plurality of second auxiliary sub-pixels are between first auxiliary sub-pixels adjacent to each other from among the plurality of first auxiliary sub-pixels.
Jin, however, discloses a RGBG Pentile matrix structure (¶¶ [0007] and [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange Chung’s plurality of auxiliary sub-pixels in an RGBG Pentile matrix structure, as taught by Jin, in order to improve picture quality (¶ [0051]). Accordingly, at least two of the plurality of second auxiliary sub-pixels (note: to meet the limitation, the second auxiliary sub-pixels are green color) are between first auxiliary sub-pixels adjacent to each other from among the plurality of first auxiliary sub-pixels.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US PG-Pub No.: 2012/0267611 A1, hereinafter, “Chung”), as applied to claim 1 above, and further in view of Choi et al. (US PG-Pub No.: 2012/0049206 A1, hereinafter, “Choi”).
Regarding claim 4, Chung discloses the display device of claim 1, further comprising an insulating layer (219, ¶ [0062]) on the substrate (4), wherein the insulating layer (219) includes an opening corresponding to the transmission portion (TA).
Chung is silent regarding that the insulating layer is an inorganic insulating layer.
Choi, however, discloses a display device (see Choi, FIG. 12), wherein a PDL insulating layer (219) is an inorganic insulating layer (¶ [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Chung’s PDL insulating layer with an inorganic insulating layer, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 12, Chung discloses the display device of claim 10, further comprising an insulating layer (219, ¶ [0062]) on the substrate (4), wherein the insulating layer (219) includes an opening corresponding to the transmission portion (TA).
Chung is silent regarding that the insulating layer is an inorganic insulating layer.
Choi, however, discloses a display device (see Choi, FIG. 12), wherein a PDL insulating layer (219) is an inorganic insulating layer (¶ [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Chung’s PDL insulating layer with an inorganic insulating layer, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US PG-Pub No.: 2012/0267611 A1, hereinafter, “Chung”), as applied to claim 10 above, and further in view of Cho et al. (US PG-Pub No.: 2015/0228700 A1, hereinafter, “Cho”), prior art of record.
Regarding claim 14, Chung discloses the display device of claim 10, further comprising an encapsulation layer (2, FIG. 10).
Chung is silent regarding the encapsulation layer comprising a first inorganic encapsulation layer, an organic encapsulation layer, and a second inorganic encapsulation layer sequentially arranged on the opposite electrode.
Cho, however, discloses a display device (see Cho, FIG. 5), wherein a thin film encapsulation layer (26) comprises a first inorganic encapsulation layer (SiN), an organic encapsulation layer (epoxy), and a second inorganic encapsulation layer (SiN) alternatively formed (¶ [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Chung’s encapsulation layer comprising a first inorganic encapsulation layer, an organic encapsulation layer, and a second inorganic encapsulation layer sequentially arranged on the opposite electrode, as taught by Cho, in order to better protect the device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US PG-Pub No.: 2012/0267611 A1, hereinafter, “Chung”), as applied to claim 10 above, and further in view of Kim (US PG-Pub No.: 2018/0108685 A1, hereinafter, “Kim”), prior art of record.
Regarding claim 15, Chung discloses the display device of claim 10.
Chung is silent regarding that a length direction of the first auxiliary sub-pixel is different from a length direction of a second auxiliary sub- pixel of the plurality of second auxiliary sub-pixels.
Kim, however, discloses a display device (see Kim, FIG. 2), wherein a first pixel (PX1, red, ¶ [0046]) has different size from a third pixel (PX3, blue, ¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a length direction of Chung’s first auxiliary sub-pixel (Pr) different from a length direction of a second auxiliary sub-pixel (Pb) of the plurality of second auxiliary sub-pixels, as taught by Kim, in order to improve the RGB efficiency.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Primary Examiner, Art Unit 2892